Citation Nr: 1340812	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-08 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial rating, greater than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1962 to October 1962 and from August 1964 to September 1968.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection and assigned an initial 30 percent rating.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board.  
 
The Veteran testified via video conference from the RO in Huntington, West Virginia before the undersigned Acting Veterans Law Judge in August 2013.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system include records of VA treatment, which have been considered as part of the present appeal.


FINDING OF FACT

Throughout the entire initial rating period, PTSD has been productive of sleep disturbances, anger, hyperarousal, and passive suicidal ideation, resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist an appellant in substantiating a claim for VA benefits.  

The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in October 2010 and June 2012 during which examiners conducted in-person examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  During his hearing the Veteran contended that his 2012 VA examination was inadequate because of the methodology of the examination.  Specifically, the examiner used a computer-based assessment tool and the Veteran expressed concern that "just talking to a computer" could not adequately reflect his symptomatology and its effect on his life.  The Board does not question the examiner's method of assessment, and a review of the VA examination report reveals that the examiner provided a lengthy description and analytical assessment of the Veteran's current mental health status.  A such, the Board finds that the June 2012 VA examination was not inadequate for rating purposes and fully satisfies VA's duty to provide an examination.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating in November 2010.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as the evidence discussed below shows, the disability has not significantly changed and a uniform evaluations is warranted.

In the November 2011 decision on appeal the Veteran was awarded service connection for PTSD and granted an initial evaluation of 30 percent effective August 25, 2010.  The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for ooccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2013).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Here, the record includes evidence of GAF scores ranging from 50 to 55.  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board finds that throughout the initial rating period, the Veteran's PTSD has met the criteria for a 50 percent rating.  Treatment records reflect that the Veteran's symptomatology includes sleep disturbances, avoidance of social interactions and isolation behaviors, irritability and anger, intrusive thoughts relating to his in-service combat experience, and disturbances of mood which are manifest by hyperarousal, anger, irritability, and nervousness.  The Veteran's symptoms were confirmed by a March 2012 written statement from the Veteran's wife in which she indicated that the Veteran has mood swings, short tempter, bad dreams, and "he jumps at a loud noise."  On VA examination in October 2010, the Veteran's recent memory was described as modernly impaired.  Additionally, while the Veteran denied suicidal ideation during his 2010 VA examination, he endorsed passive suicidal thoughts during a 2012 VA examination.

The Veteran's PTSD symptoms have not been more than 50 percent disabling.  Specifically, both VA examiners opined that the Veteran's PSTD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - consistent only with a 30 percent evaluation.  Neither the Veteran's judgment nor thinking have been impaired, he has shown no signs of obsessional rituals interfering with routine activities, and the Veteran's speech has not been intermittently illogical, obscure, or irrelevant.  Treatment records show that the Veteran has been fully oriented and has maintained appropriate hygiene.  In other words, the Veteran's symptoms are not consistent with the criteria for a 70 percent rating.  Furthermore, in addition to evidence that the above symptoms are not present, the Veteran maintains a relationship with his son, and describes his brother and sister has his best friends.  He has said that he enjoys his grandchildren, but "sometimes they get on [his] nerves."  

Particularly informative of the Veteran's level of disability are GAF scores throughout the record ranging from 50 to 55, indicating moderate to serious symptoms.  See DSM-IV.  While the Veteran's GAF scores and other symptomatology are consistent with a 50 percent rating, the Veteran's overall disability picture - described in greater detail above - does not reach the level of a 70 percent evaluation as defined by DC 9411.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence reflects the symptoms of the Veteran's PTSD include occupational impairments, sleep and mood disturbances, anger, irritability, social isolation, and hyperarousal.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, both of the VA examiner's opined that the Veteran's PTSD does not render him unemployable, nor has the Veteran made such an argument.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

An initial rating of 50 percent, but no higher, for PTSD disability is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


